Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims
2.	This Office Action is an answer to an amendment filed on 8/25/2022; claims 1-20 are pending, wherein claims 1, 14, and 17 are amended.
Information disclosure statement (IDS)
3.	The information disclosure statement (IDS) submitted on 10/15/2022 was filed after the mailing date of the application on 5/12/2019.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response
4.	Due to the amendment (8/25/2022), the examiner withdraws prior rejections on 35 USC §102 or 35 USC §103 (mailed in 5/22/2022); therefore, the arguments are moot. New grounds of rejections are presented herein.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims  1, 9, 12-13, and 17 are rejected under 35 U.S.C. 103 as obvious over Shi et al (US Pub. 20180037338 A1) (hereinafter: “Shi”) in view of Essawy et al., (US Pub. 20180275182 A1) (hereinafter: “Essawy ’182”)  .
A. Per claims 1, and 17: Shi teaches a system and a method for monitoring a health of a heater connected to a power supply by a power cable (see Shi para [0009], [0050]), the power cable comprising a first power lead conducting an inlet current defining an inlet current direction and a second power lead conducting an outlet current defining an outlet current direction, the outlet current direction being opposite to the inlet current direction, comprising:
a differential current inductive sensor (see Shi, Fig.2 ref. 42), comprising:
a toroid core 44 defining a center region, wherein the power cable is configured to pass through the center region one or more times (see Shi, Fig.2 ref. 44); and
a secondary winding 52 comprising a plurality of secondary turns, the secondary winding configured to induce a secondary voltage indicative of a difference between the inlet current and the outlet current (i.e., a secondary equivalently has voltage difference so that a current flows, see Shi, Fig.2 ref. 52); and
a prognostic processor, configured to calculate a heater health indication based on the secondary voltage (see Shi para [0044], [0058]); wherein:
the difference between the inlet current and the outlet current defines a leakage current (i.e., there are Iprimary, Isecondary, see Shi Fig. 2, and para [0013], [0018]), and
the leakage current is indicative of the heater health (see Shi para [0022], [0046], [0062], and claim 6).
Shi does not disclose about using a processor, and the leakage current to estimate remaining useful life of a heater/probe.
However, Essawy ’182 teaches that claimed limitation (see Essawy ’182, claims 1, 12, and para. [0006], [0015]-[0020], and [0063]):
It would have been obvious also to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi with Essawy ’182 because they works on the same field of endeavor with applicant’s claimed subject matter on aircraft to control and to predict icy problems with a heater.
B. Per claim 9: Shi also teaches a resistor to produce a secondary current as a result of the secondary voltage (i.e., it is inherent that a voltage probe between 50a and 50b shows a drop on secondary wining 52 associating with a current going through a resistant of winding 52, see Shi, Figure 2 ref. 52).
C. Per claim 12: Shi also teaches that the heater is disposed on an aircraft component; and
the aircraft component disposed on an external portion of an aircraft (see Shi Fig. 2, and para [0036]).
D. Per claim 13: Shi also teaches that the aircraft component is an air data probe (i.e., “Air Speed Probe” see Shi Fig. 2); and the heater is configured to control ice formation on the air data probe (this limitation is inherent).
6.	Claims  2-3, 5-7, 10-11, 14, and 18-20 are rejected under 35 U.S.C. 103 as obvious over Shi, in view of Essawy ’182 and in view of Deat (US Pub 20180026550 A1).
A. Per claim 2: The rationales and references for a rejection of claim 1 are incorporated.
Shi and Essawy ’182 do not disclose that a power cable passes through the center region of a toroidal core once; however, Deat suggests that claimed feature in Deat Fig. 17 using a toroidal winding 801 to probe at secondary winding of a transformer.
It would have been obvious also to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi and Essawy with Deat’s suggestion because they use a toroidal core to probe any leakage current to indicate a transformer parameter at a secondary winding.
B. Per claim 3: The rationales and references for a rejection of claim 1 are incorporated.
Essawy also discloses that the secondary winding comprises a number of secondary turns that range from 100 - 3000 (see Shi, Fig, 2  secondary winding 52 of toroidal core 44 show multiple turns). It has been common with one skill in the art at the time this invention was made that a secondary winding could be from 100 – 3000 turns).
C. Per claims 5, and 20: The rationales and references for a rejection of claim 1 are incorporated.
A combination of Shi and Essawy that suggest a heater comprises:
- a resistive heating element (see Shi, para. [0003], and [0005]);
- an electrical insulation surrounding the resistive heating element – motivation: to protect resistive heating element (see Essawy, para. [0029], [0030]); and
- a metallic sheath surrounding the electrical insulation (see Essawy, para. [0029], [0030]); wherein:
 	the first current flows into the resistive heating element to provide heat (see Shi para. [0070]- [0071]);
the second current flows out of the resistive heating element (see Shi para. [0070]- [0071]);
 the leakage current flows from the resistive heating element to the metallic sheath (see Deat para. [0184]); and 
the first current is equal to the sum of the second current and the leakage current (see Shi para. [0046] ; it has been obvious that input current  = I out + I leakage (Iin = Iout + IL).
D. Per claim 6: The rationales and references for a rejection of claim 1 are incorporated.
A combination of Shi and Essawy also disclose that the power cable forms two or more turns around the toroidal core 44 (see Shi, Fig. 2 ref. 48), thereby passing through the center region two or more times, respectively (see also Essawy’182).
E. Per claim 7: The rationales and references for a rejection of claim 1 are incorporated.
 Deat also discloses that the toroid core is a ferrite toroidal core (see Deat, para. [0220]).
F. Per claim 10: The rationales and references for a rejection of claim 1 are incorporated.
Deat also suggests using components, comprising: an amplifier (see Deat, para. [0263]).
a rectifier (see Deat, para. [0136]); and a filter (see Deat, claim 8, the filtered rectified amplified secondary voltage being a voltage level that is representative of the leakage current (see Deat para. [0105]). 
G. Per claim 11: Deat also discloses components, comprising an analog-to-digital converter (ADC) to:
produce a digital signal; and provide the digital signal to the prognostic processor;
wherein the digital signal is representative of the leakage current (see Deat, para. [0130]).
H. Per claim 14: Essawy’182 suggests about providing a heater health notification selected from the list consisting of: leakage current, and heater flight hours (these historical/operational data have been recorded), (i.e., probing to see a leakage current, and a heater’s service time, see Essawy’182, para. [0017]).
wherein the digital signal is representative of the leakage current (see Deat, para. [0130]).
I. Per claim 15: Shi also suggests about providing/probing a history of the one or more heater health “indication”/notifications (see Shi para [0022], [0046], [0062], and claim 6; or see Esawy’182 claim 12.
Deat also suggests about providing a heater health notification based on a leakage current (see Deat para [0214])  and from an aircraft’s history/record of leakage current: this feature has been done).
J. Per claim 18: This claimed limitations are similar to above claims 2-3 limitations; therefore, similar rationales and references set forth are also applied for an obvious rejection.
K. Per claim 19: This claimed limitations are similar to above claims 10-11 limitations; therefore, similar rationales and references set forth are also applied for an obvious rejection.
7.	Claims 16 is rejected under 35 U.S.C. 103 as obvious over Shi, in view of Essawy ’182,  in view of Deat , further in view of Shi (US 2019/0382139 A) .
The rationales and references for a rejection of claim 14 are incorporated.
Above cited art do not disclose about using a neural network; however, Shi (US 2019/0382139 A)  discloses about using a neural network (i.e., see Shi, para. [0061]).
It would have been obvious also to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi, Essawy, Deat with Shi’139 because because they works on the same field of endeavor with applicant’s claimed subject matter on aircraft to control and to predict icy problems with a heater; a motivation is faster automation is improved.
8.	Claim 4 is rejected under 35 U.S.C. 103 as obvious over Shi, in view of Essawy and in view of Polzer (US Pat. 20170016947 A1). 
The rationales and reference for a rejection of claim 4 are incorporated.
Shi does not expressly disclose that the first power lead and the second power lead are twisted together; however (this step is an option/intend of use: using twisted or untwisted wire  – see applicant’s specification for “or” term, (see also Polzer para. [0042]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi, and Essawy with Polzer to have a first power lead and the second power lead are twisted together for a better transformative result.
9.	Claim 8 is rejected under 35 U.S.C. 103 as obvious over Shi,  in view of Essawy, and in view of Barron et al. (US Pat. 7193428 B1). 
The rationales and reference for a rejection of claim 1 are incorporated.
Shi does not disclose that the toroid core is a split toroidal core; however, Barron discloses that claimed feature (see Barron, col. 4 lines 44-49).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Shi  and Essawt with Barron’s teaching; a common motivation has been applied: allowing the differential current inductive sensor to be placed around the power cable.
Conclusion
10.	Claims 1-20 are still rejected.  The amendment necessitates new grounds of rejections as presented in this Office action; accordingly, THIS ACTION IS MADE FINAL  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H NGUYEN whose telephone number is (571)272-6759.  The examiner can normally be reached on M-F 9:00 am – 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CUONG H NGUYEN/Primary Examiner, Art Unit 3662